Citation Nr: 0428654	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  02-10 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for coronary artery disease 
as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran served on active duty from May 1951 to May 1953 
and from July 1953 to June 1956.  His claim comes before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2001 rating decision of the Department of Veterans Affairs 
(VA) Regional Offices (RO) in Boise, Idaho, which denied the 
benefit sought on appeal.  

As discussed in detail below, in April 2004, the Board 
requested a VA medical opinion through VA's Veterans Health 
Administration (VHA).  In June 2004, a copy of that opinion 
was provided to the veteran for review and response.  In 
August 2004, the Board reissued the notification letter and 
asked the veteran if he wished to waive initial RO review of 
the new evidence.  In a September 2004 memorandum, the 
veteran's representative referenced an attached August 2004 
Medical Opinion Response Form signed by the veteran waiving 
the right to have the case remanded to the RO for review of 
the new medical evidence and he requested that the Board 
proceed with adjudication of the veteran's appeal based on 
the merits.  


FINDINGS OF FACT

1.  The RO has provided all required notice to the veteran 
and has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  There is no competent medical evidence of record relating 
the veteran's coronary artery disease to service or to his 
service-connected post-traumatic stress disorder. 


CONCLUSION OF LAW

The veteran's coronary artery disease was not incurred in or 
aggravated by service, and is not proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for coronary artery 
disease.  In the interest of clarity, the Board will 
initially discuss whether this issue has been properly 
developed for appellate purposes.  The Board will then 
address the issue on appeal, providing relevant VA law and 
regulations, the relevant facts, and an analysis of its 
decision.


I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

The veteran in this case was informed of the evidence needed 
to substantiate his claim by means of a September 2001 rating 
decision, a statement of the case issued in February 2002, as 
well as a June 2001 letter by the RO.  As a whole, these 
documents satisfy the notice requirements of 38 U.S.C.A. 
§ 5103.  The Board notes that the June 2001 letter by the RO 
was sent to the veteran prior to denial of his claim in 
September 2001.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  

In Pelegrini II the Court held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

In this case, although the June 2001 notice letter does not 
specifically contain the "fourth element," the Board finds 
the veteran was otherwise fully notified of the need to 
submit any evidence pertaining to his claim through the 
documents described above.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Since each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  Here, the 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all medical records identified by the veteran and 
his representative.  In addition, the Board requested an 
expert medical opinion through the VA Veterans Health 
Administration to determine the etiology of the veteran's 
coronary artery disease.  That opinion has been associated 
with the claims file.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA. 



II.  Merits of the Claim

Service connection has been established for post-traumatic 
stress disorder.  The veteran now claims that he suffers from 
coronary artery disease as a result of his service-connected 
post-traumatic stress disorder.  For the reasons set forth 
below, the Board finds that the preponderance of the evidence 
is against the veteran's claim. 

Service connection for VA disability compensation purposes 
may be awarded to a veteran who served on active duty during 
a period of war or during a post-December 31, 1946, peacetime 
period, for any disease or injury that was incurred in or 
aggravated by a veteran's active service, or for certain 
chronic diseases, such as cardiovascular-renal disease, that 
were manifested to a degree of 10 percent or more within one 
year from the date of separation from service.  See 38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2003).  

In addition, a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  Id.; 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In this case, the veteran's service medical records made no 
reference to heart problems.  Of particular relevance, a 
separation physical in April 1956 noted that the veteran's 
heart was normal and that his blood pressure was 112/70.  
Thus, no chronic heart condition was present in service.  
There is also no evidence of a chronic heart condition during 
the one-year presumptive period after service.  

The veteran first reported chest pain in November 1982 and 
was hospitalized for three days for angina pectoris.  In 
April 1983, the veteran underwent coronary artery bypass 
surgery using saphenous vein anastamoses to the left anterior 
descending coronary artery.  None of these treatment records 
made any reference to psychiatric problems such as post-
traumatic stress disorder.  

In a July 2001 letter, a VA cardiologist stated that coronary 
artery disease was a gradually developing process and took 
years to develop.  He then stated that the veteran's 
"coronary disease would certainly have been present at a 
relatively advanced state by 1982."  However, he offered no 
opinion concerning the etiology or date of onset of the 
veteran's heart disease.

The Board also reviewed VA outpatient treatment records dated 
from 1995 to 2000, several of which note the veteran's 
diagnoses of coronary artery disease and post-traumatic 
stress disorder.  These records, however, contain no medical 
opinion relating the veteran's coronary artery disease to 
service or to his service-connected post-traumatic stress 
disorder. 

In support of his claim, the veteran submitted several 
articles from BBC news concerning the possible relationship 
between post-traumatic stress disorder and coronary heart 
disease.  One article explained that a major study found that 
Vietnam veteran's who are plagued by anxiety attacks or 
depression as a result of their experiences are also far more 
likely to suffer from heart problems.  For example, 
researches found that 15% of the entire sample had some form 
of coronary artery disease when checked with an 
electrocardiogram (ECG) machine.  However, abnormal ECG 
results were found in 28% of the veteran's with post-
traumatic stress disorder, 24% of the veteran's with anxiety 
only, and 22% with depression only. 

In April 2004, the Board requested an expert medical opinion 
through the VA Veterans Health Administration (VHA) to 
determine the etiology of the veteran's coronary artery 
disease.  Pursuant to that request, a VA cardiologist 
reviewed the veteran's claims file in May 2004 and offered a 
medical opinion.  The cardiologist noted there was no 
evidence that the veteran suffered from post-traumatic stress 
disorder at the time of his initial presentation with angina 
pectoris.  The cardiologist therefore concluded that it was 
highly unlikely that the veteran's coronary artery disease 
was proximately due to or the result of his service-connected 
post-traumatic stress disorder.  The cardiologist also 
pointed out that, given the benign course since his operation 
in 1983, there was no evidence that the veteran's coronary 
artery disease had been aggravated (permanently worsened) by 
his PTSD.  Finally, the cardiologist found no indication in 
the record that the veteran's coronary artery disease was 
otherwise related to his active military service. 

After reviewing the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for coronary artery disease.  There is 
no evidence of heart disease in service or during the one-
year presumptive period after service.  Indeed, the record 
shows that the veteran was first seen for chest pain in 1982, 
approximately twenty-five years after his separation from 
active duty.  There is also no medical evidence relating the 
veteran's coronary artery disease to service.  In fact, a VA 
examiner reviewed the claims file in May 2004 and found no 
indication that the veteran's coronary artery disease was 
related to his active military service.  Thus, service 
connection for coronary artery disease cannot be established 
under a direct theory of service connection.  

The veteran's claim also fails under the theory that his 
coronary artery disease was either caused or aggravated by 
his service-connected post-traumatic stress disorder.  The 
Board places significant probative value on the May 2004 VHA 
opinion, wherein a VA cardiologist determined that the 
veteran's coronary artery disease was not related to or 
chronically worsened by his service-connected post-traumatic 
stress disorder.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  The Board notes that the opinion was provided 
following a review of the claims file and appears to meet the 
standards of fairness, as it was obtained through a process 
that presented the questions in a neutral and objective 
manner, expressing only those facts that are relevant to the 
questions posed to ensure impartiality.  See Sutton v. Brown, 
9 Vet. App. 553, 570 (1996); see also Colayong v. Brown, 12 
Vet. App. 524 (1999); Wray v. Brown, 7 Vet. App. 488, 493 
(1995) (holding that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position).  Thus, the medical evidence clearly 
establishes that the veteran's coronary artery disease was 
not caused by or in any way aggravated by his post-traumatic 
stress disorder. 

The only evidence in support of the veteran's theory of 
secondary service connection is the veteran's own lay 
statements and articles from the BBC news.  The Board places 
little probative value on the articles which discuss a 
positive correlation between Vietnam veterans with post-
traumatic stress disorder and coronary artery disease, as 
they do not pertain to this particular case.  See Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996); see also Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996).  Moreover, the Court has 
held that where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  Since the record does not reflect that the veteran 
possesses the medical training and expertise necessary to 
render a medical as to either the cause or diagnosis of heart 
disease, his statements are of no probative value in this 
regard.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for coronary artery disease.  The Board has 
considered the doctrine of reasonable doubt; however, because 
the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application, 38 U.S.C.A. 
§ 5107(b), and the appeal is denied.  


ORDER

Service connection for coronary artery disease is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



